



COURT OF APPEAL FOR ONTARIO

CITATION: Asghar v. Ruffudeen, 2019 ONCA 533

DATE: 20190624

DOCKET: M50270 (C66620)

Juriansz, van Rensburg and Paciocco JJ.A.

BETWEEN

Amy Samina Asghar

Applicant (Respondent)

(Moving Party)

and

Zamaludeen Ruffudeen

Respondent (Appellant)

(Responding Party)

Amy Asghar, self-represented

Michelle Kropp, for the responding party

Heard and released orally: June 17, 2019

REASONS FOR DECISION

[1]

The appellant abandoned the appeal. The only issue remaining is the
    respondents claim for costs of the appeal.

[2]

We consider the appellants expenditures on legal advice to have been reasonably
    incurred. We are not persuaded there is any basis to order costs on a substantial
    indemnity basis.

[3]

The judge below awarded the respondent costs in the amount of 70 percent
    of the legal fees incurred on a partial indemnity basis, and 100 percent of her
    disbursements. Following the same approach, we fix the respondents costs in
    the amount of $1,500.00 all-inclusive.

[4]

There will be no order as to costs of the attendance today.

R.G. Juriansz J.A.

K. van Rensburg J.A.

David M. Paciocco J.A.


